   Case 2:18-cr-00116-MHT-WC Document 226 Filed 01/15/19 Page 1 of 1



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
     v.                             )          2:18cr116-MHT
                                    )
RANDALL M. DAVIS                    )


                                ORDER

    Because of a scheduling conflict, it is ORDERED

that the jury selection and trial, now set for April

15, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States    Courthouse       Complex,        One     Church      Street,

Montgomery, Alabama.

    DONE, this the 15th day of January, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
